Title: To Thomas Jefferson from Turner Southall, 16 February 1781
From: Southall, Turner
To: Jefferson, Thomas


Richmond, 16 Feb. 1781. Part of the militia of this county being called on to march, the case of Thomas Smith came before the courtmartial, which determined that it did not have a power, consistent with the law, “to Exempt him from his Tour.” Smith was advised, however, to apply to TJ, since both he and his clerk are “employed in the Settlement of the Public Accounts,” and it appears that his presence is “much wanted in that business.” Southall remembers a bill introduced in last Assembly that exempted Smith, but, though it passed in the House, it never came back from the Senate.
